DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating/cooling device” in claims 9 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating/cooling device” in claims 9 and 18.
Structure in the specification that corresponds to “heating/cooling device” is a VFC unit, described in paragraph [0036] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 6 – 11, and 14, 15, 18, and19 are rejected under 35 U.S.C. 103 as being unpatentable over Zorzit et al. (US 8,939,826 B2) (hereinafter “Zorzit”) in view of McKie et al. (US 10,823,447 B2) (hereinafter “McKie”). Both references are in the applicant’s field of endeavor, an apparatus for HVAC of an interior space of a structure, including a housing and heat exchanger. These two references, when considered together, teach all of the elements recited in claims , 2, 6 – 11, and 14, 15, 18, and 19 of this application.
Regarding claim 1, Zorzit discloses an apparatus for heating, ventilation and/or air conditioning of an interior space of a structure (10, col. 2 lines 64 – 66, see annotated Figs. 1 – 3 below, the capitalized annotations denoting claim limitations), the apparatus comprising: a housing (12) comprising a recirculation air inlet (34), a recirculation air outlet (46), a fresh air inlet (36, annotated Fig. 1), and a fresh air outlet (82, which also leads to outlet 50 in Figs. 1 – 3); a heat exchanger core arranged in the housing (66, annotated Fig. 3) and comprising a first side (68a) and a second side (68c) segregated from the first side (by wall 72, annotated Fig. 3), the first side being in fluid connection with the recirculation air outlet (Fig. 3), the second side being in fluid connection with the fresh air outlet (Fig. 3); a recirculation air chamber (74) arranged 

    PNG
    media_image1.png
    830
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    934
    602
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    960
    579
    media_image3.png
    Greyscale

Zorzit does not explicitly disclose at least one sensor configured to collect pressure data related to at least one of the first and second sides of the heat exchanger core; and a control component configured to adjust operation of at least one of the recirculation air blower and the fresh air blower based on the pressure data.
McKie teaches at least one sensor (190) configured to collect pressure data related to at least one of the first and second sides of the heat exchanger core (125, annotated Fig. 1 below, the capitalized annotations denoting claim limitations); and a control component (195, Fig. 2) configured to adjust operation of at least one of the recirculation air blower (120) and the fresh air blower (115) based on the pressure data (col. 4 lines 46 – 54). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zorzit by adding the pressure sensor and controller as taught by McKie in order to save energy by drawing in only sufficient fresh air to make up for that portion not returned to the building structure by an economizer, since heating or cooling an equal amount of air that is exhausted from a building structure would require more energy. 

    PNG
    media_image4.png
    573
    973
    media_image4.png
    Greyscale

Regarding claim 2, Zorzit as modified by McKie as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the control component is configured to adjust operation of at least one of the recirculation air blower and the fresh air blower to reduce a difference in pressure between the first and second sides of the heat exchanger core. Zorzit does not explicitly contain this additional limitation.
McKie teaches the control component (195) is configured to adjust operation of at least one of the recirculation air blower (120) and the fresh air blower (115) to reduce a difference in pressure between the first and second sides of the heat exchanger core (Fig. 3, if [Symbol font/0x44]P>0 in step 330, blower speeds are adjusted in steps 340 – 370). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zorzit by adding the control function as 
Regarding claim 6, Zorzit as modified by McKie as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses when the pressure in the second side of the heat exchanger core is greater than the pressure in the first side of the heat exchanger core, the control component is configured to increase a duty cycle and/or speed of the recirculation air blower and/or decrease a duty cycle and/or speed of the fresh air blower. Zorzit does not explicitly contain this additional limitation.
McKie teaches when the pressure in the second side of the heat exchanger core is greater than the pressure in the first side of the heat exchanger core (Fig. 3, if [Symbol font/0x44]P>0 in step 330), the control component (195) is configured to increase a duty cycle and/or speed of the recirculation air blower (120) and/or decrease a duty cycle and/or speed of the fresh air blower (decrease fresh air blower 115 speed, step 340, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zorzit by adding the control function as taught by McKie in order to match the air flow streams meet the fresh air requirement of the economizer 155 (McKie, col. 4 lines 60 – 67). 
Regarding claim 7, Zorzit as modified by McKie as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses when the pressure in the first side of the heat exchanger core is greater than the pressure in the second side of the heat exchanger core, the control component is configured to increase a duty cycle and/or speed of the fresh air 
McKie teaches when the pressure in the first side of the heat exchanger core is greater than the pressure in the second side of the heat exchanger core (Fig. 3, if [Symbol font/0x44]P>0 in step 330), the control component (195) is configured to increase a duty cycle and/or speed of the fresh air blower and/or decrease a duty cycle and/or speed of the recirculation air blower (increase fresh air blower 115 speed, step 360). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zorzit by adding the control function as taught by McKie in order to meet the fresh air supply demanded by the economizer 155 (McKie, col. 4 lines 46 – 57).
Regarding claim 8, Zorzit as modified by McKie as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses the control component comprises: a processor configured to receive the pressure data from the at least one sensor; a recirculation air fan motor controller operatively coupled to the recirculation air blower and the processor; and a fresh air fan motor controller operatively coupled to the fresh air blower and the processor. Zorzit does not explicitly contain this additional limitation.
McKie teaches the control component (195) comprises: a processor (210) configured to receive the pressure data from the at least one sensor (190, see data lines in Fig. 2); a recirculation air fan motor controller (interface 240, col. 5 lines 42 – 52) operatively coupled to the recirculation air blower (120) and the processor (210, Fig. 2); and a fresh air fan motor controller (240, which controls both blowers 115 and 120 in 
Regarding claim 9, Zorzit further discloses a heating/cooling device (84, annotated Figs. 1 and 3 above, also described as a VFC unit at col. 5 lines 2 – 9, which meets the limitation as construed under 112f above).
Regarding claim 10, Zorzit discloses a method of heating, ventilation and/or air conditioning of an interior space of a structure (col. 2 lines 10 – 12), the method comprising: operating a recirculation air blower (78) at a first initial speed (col. 4 lines 28 – 31) to guide recirculation air from the interior space (from the recirculated air inlet 34) to flow to a first side (68a) of a heat exchanger core (66, annotated Fig. 3, above); guiding the recirculation air (E/A, Fig. 7A) from the first side (68a) of the heat exchanger core (66) to be expelled to outside of the interior space (through exhaust / recirculated air outlet 46, col. 3 lines 25 – 29, and Fig. 7A); operating a fresh air blower (80) at a second initial speed (which can be the same or a different speed, col. 4 lines 28 – 31) to guide fresh air (from fresh air inlet 36) to flow to a second side (68c) of the heat exchanger core (66, annotated Fig. 3, above); guiding the fresh air from the second side (68c) of the heat exchanger core (66) to be delivered to the interior space (S/A, Fig. 7A). Zorzit does not explicitly disclose collecting pressure data related to at least one of the first and second sides of the heat exchanger core; and based on the pressure data, adjusting at least one of the first initial speed and the second initial speed.
McKie teaches collecting pressure data (with sensor 190) related to at least one of the first and second sides (second side, annotated Fig. 1, above) of the heat exchanger core (125); and based on the pressure data, adjusting at least one of the first initial speed and the second initial speed (adjusting exhaust blower speed, steps 350 or 370, or decreasing intake blower speed 340 or increasing intake blower speed 360, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Zorzit by adding the collecting and adjusting steps as taught by McKie in order to save energy by drawing in only sufficient fresh air to make up for that portion not returned to the building structure by an economizer, since heating or cooling an equal amount of air that is exhausted from a building structure would require more energy.
Regarding claim 11, Zorzit as modified by McKie as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the step of adjusting comprises adjusting at least one of the first and second initial speeds to reduce a difference in pressure between the first and second sides of the heat exchanger core. Zorzit does not explicitly contain this additional limitation.
McKie teaches the step of adjusting comprises adjusting at least one of the first and second initial speeds (of the recirculated air blower 120 or fresh air blower 1115) to reduce a difference in pressure between the first and second sides of the heat exchanger core (Fig. 3, if [Symbol font/0x44]P>0 in step 330, blower speeds are adjusted in steps 340 – 370). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Zorzit by adding the 
Regarding claim 14, Zorzit as modified by McKie does not explicitly disclose when the pressure in the second side is greater than the pressure in the first side, the step of adjusting comprises at least one of increasing the first initial speed and decreasing the second initial speed. However, this limitation is a contingent limitation, and the contingency need not ever occur. (“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”) MPEP 2111.04, II. 
Regarding claim 15, Zorzit as modified by McKie does not explicitly disclose when the pressure in the first side is greater than the pressure in the second side, the step of adjusting comprises at least one of increasing the second initial speed and decreasing the first initial speed. However, this limitation is a contingent limitation, and the contingency need not ever occur. (“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”) MPEP 2111.04, II.
Regarding claim 18, Zorzit further discloses guiding the fresh air through a heating/cooling (84, annotated Figs. 1 and 3 above, also described as a VFC unit at col. 5 lines 2 – 9, which meets the limitation as construed under 112f above) device prior to being delivered to the interior space (in Fig. 7A, outside air O/A moves from Outside, to 
Regarding claim 19, Zorzit discloses a housing (12) comprising a recirculation air inlet (34), a recirculation air outlet (46), a fresh air inlet (36, annotated Fig. 1, above), and a fresh air outlet (82, which also leads to outlet 50 in Figs. 1 – 3, above); a heat exchanger core (66, annotated Fig. 3, above) arranged in the housing and comprising a first side (68a) and a second side (68c) segregated from the first side (by wall 72, annotated Fig. 3), the first side (68a) being in fluid connection with the recirculation air inlet (34) and outlet (46, Fig. 3), the second side (68c) being in fluid connection with the fresh air inlet (36) and outlet (82, Fig. 3); a recirculation air blower (78) arranged between the recirculation air inlet (34) and the first side of the heat exchanger core (68a, Fig. 3); a fresh air blower (80) arranged between the fresh air inlet (36) and the second side of the heat exchanger core (68c, Fig. 3). Zorzit does not explicitly disclose a control component configured to adjust operation of at least one of the recirculation air blower and the fresh air blower to reduce a difference in pressure between the first and second sides of the heat exchanger core.
McKie teaches a control component (195) configured to adjust operation of at least one of the recirculation air blower (120) and the fresh air blower (115, Fig. 2, col. 4 lines 46 – 54) to reduce a difference in pressure between the first and second sides of the heat exchanger core (125, col. 6 lines 21 – 37). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zorzit by adding the pressure controller as taught by McKie in order to save energy by drawing in only sufficient fresh air to make up for that portion .
Claims 3 – 5, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zorzit in view of McKie as applied to claims 2 and 10 respectively above, and further in view of Finkam et al. (US 2007/0205297 A1) (hereinafter “Finkam”). Finkam is also in the applicant’s field of endeavor, an apparatus for HVAC of an interior space of a structure. These three references, when considered together, teach all of the elements recited in claims 3 – 5, 12, 13, 16, and 17 of this application.
Regarding claim 3, Zorzit as modified by McKie as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the at least one sensor comprises a differential pressure sensor, and the control component is configured to receive the pressure data from the differential pressure sensor. Zorzit as modified by McKie does not explicitly contain this additional limitation.
Finkam teaches discloses the at least one sensor comprises a differential pressure sensor (the one described at para. [0058] and/or pressure sensors 562b and 562c in Fig. 6), and the control component (560 in Fig. 5) is configured to receive the pressure data from the differential pressure sensor (para. [0078]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zorzit by adding the differential pressure sensors as taught by Finkam in order to enable the controller 560 to operate a variety of actuators based on various sensory inputs (Finkam, para. [0078]). 
Regarding claim 4, Zorzit as modified by McKie as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 4 of this application further discloses the at least one sensor comprises a first sensor for measuring a pressure in the first side of the heat exchanger core and a second sensor for measuring a pressure in the second side of the heat exchanger core, and the control component is configured to receive the pressure data from the first and second sensors. Zorzit as modified by McKie does not explicitly contain this additional limitation.
Finkam teaches the at least one sensor comprises a first sensor (562c) for measuring a pressure in the first side (Zone II) of the heat exchanger core (555, Fig. 6) and a second sensor (562b) for measuring a pressure in the second side (Zone I) of the heat exchanger core (555, Fig. 6), and the control component (560) is configured to receive the pressure data from the first and second sensors (para. [0078]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Zorzit by adding the two sensors as taught by Finkam in order to enable the controller 560 to operate a variety of actuators based on various sensory inputs (Finkam, para. [0078]).
Regarding claim 5, Zorzit as modified by McKie and Finkam as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 5 of this application further discloses the control component comprises a processor for comparing the pressures in the first and second sides of the heat exchanger core. Zorzit as modified by Finkam does not explicitly contain this additional limitation.
McKie teaches the control component (195) comprises a processor (210, Fig. 2) for comparing the pressures in the first and second sides of the heat exchanger core 
Regarding claim 12, Zorzit as modified by McKie as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses the step of collecting comprises measuring a differential pressure between the first and second sides of the heat exchanger core. Zorzit as modified by McKie does not explicitly contain this additional limitation.
Finkam teaches the step of collecting comprises measuring a differential pressure (with pressure sensors 562b and 562c) between the first and second sides of the heat exchanger core (555, Fig. 6). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Zorzit by adding measuring the differential pressure as taught by Finkham in order to provide the controller 560 with data with which to operate a variety of actuators (Finkam, para. [0078]).
Regarding claim 13, Zorzit as modified by McKie as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses the step of collecting comprises measuring pressures in each of the first and second sides of the heat exchanger core. Zorzit as modified by McKie does not explicitly contain this additional limitation.
Finkam teaches the step of collecting comprises measuring pressures in each of the first and second sides of the heat exchanger core (with pressure sensors 562b and 562c on either side of heat exchanger 555 in Fig. 6, para. [0078]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Zorzit by adding measuring the pressures on both sides of the heat exchanger as taught by Finkham in order to provide the controller 560 with data with which to operate a variety of actuators (Finkam, para. [0078]).
Regarding claim 16, Zorzit as modified by McKie and Finkam does not explicitly disclose when the pressure in the second side is greater than the pressure in the first side, the step of adjusting comprises at least one of increasing the first initial speed and decreasing the second initial speed. However, this limitation is a contingent limitation, and the contingency need not ever occur. (“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”) MPEP 2111.04, II.
Regarding claim 17, Zorzit as modified by McKie and Finkam does not explicitly disclose when the pressure in the first side is greater than the pressure in the second side, the step of adjusting comprises at least one of increasing the second initial speed and decreasing the first initial speed. However, this limitation is a contingent limitation, and the contingency need not ever occur. (“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”) MPEP 2111.04, II.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US 5,431,215) discloses a pressure switch that controls airflow through an energy recovery ventilator heat exchanger, relevant to claims 1, 10, and 19.
Roy (US 5,257,736) discloses a differential pressure sensor associated with a heat exchanger core, relevant to claims 1, 10, and 19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHILLIP DECKER/Examiner, Art Unit 3762           

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762